internal_revenue_service number release date index number ------------------------------------- -------------------------------------------------------- --------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-129702-07 date february x a b ------------------------------------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------------------------------------ -------------------------- ------------------ d1 --------------------------- state ---------- dear ------------ this letter responds to the letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under the internal_revenue_code the information submitted states that x is a minor child of a who died d1 a owned an individual_retirement_account ira of which x and x’s sibling are the designated beneficiaries following a’s death the custodian of ira set_aside x’s share of ira in a separate ira of which x is the sole beneficiary b has been appointed the conservator of x under court order b proposes to petition the appropriate state court authorizing the creation of a_trust for x’s benefit trust the terms of trust will provide that x is the sole beneficiary of trust during x’s lifetime the trustee may pay to or apply for the benefit of x so much of the net_income and principal of trust as the trustee in its uncontrolled discretion deems necessary or desirable for x’s health education maintenance and support at the end of each calendar_year the trustee shall accumulate and add to principal any net_income not so paid or applied as x reaches certain ages set forth in trust x shall have a power to plr-129702-07 withdraw increasing portions of the principal of trust eventually receiving the power to withdraw the entire remaining balance of trust upon the x’s death any remaining principal and undistributed_income of trust shall be distributed in such amounts and proportions as x shall designate by a testamentary_power_of_appointment the conservator of x proposes to transfer with state court approval x’s share of the ira to trust sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_1_691_a_-4 of the income_tax regulations provides that if a right described in sec_691 is disposed of by gift the fair_market_value of the right at the time of the gift must be included in the gross_income of the donor revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any nondeductible_contributions is ird under sec_691 that is includable in the gross_income of the beneficiary for the taxable_year the distribution is received plr-129702-07 sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes a grantor’s receipt of the corpus of a_trust in exchange for an unsecured promissory note was treated as an unsecured borrowing of the trust corpus which caused the grantor to be treated as the owner of the trust under sec_675 the transfer of the trust assets in exchange for the note was not recognized as a sale for federal income purposes based solely on the facts and representations submitted we conclude that the trust will be a grantor_trust all of which is treated as owned by x under sec_671 and sec_677 therefore assuming the transfer of x’s share of ira to the trust is not a gift by x such transfer will not be a sale or disposition of the ira for federal_income_tax purposes or a transfer for purposes of sec_691 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we state or imply no opinion under sec_401 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129702-07 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
